PER CURIAM.
The judgment is affirmed on authority of Butler v. State of Michigan, 1957, 352 U.S. 380, 77 S.Ct. 524, 1 L.Ed.2d 412. The conclusion herein reached is not to be construed as reflecting adversely on the constitutionality of Section 847.01, Florida Statutes, F.S.A., as amended by Chapter 57-779 General Laws of Florida 1957 which was not here considered. See Roth v. United States, 354 U.S. 476, 77 S.Ct. 1304, 1 L.Ed.2d 1498.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.